DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 26, 27, 35-46, as previously presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Independent claim 26 recites the genus, a small molecule that activates UTR-mt.  Claims 27, and 35-46 depend upon claim 26 and thus also comprise this recitation.
In analyzing whether the written description requirement is met for genus, such as a small molecule that activates UTR-mt, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  In specification discloses the following (citations are from the PreGrant Publication):
9. The method of claim 2, wherein the SIRT7 is activated by a small molecule.
11. The method of claim 10 wherein intracellular NAD levels are increased by delivering small molecules that activate NAD synthesis enzymes to the stem cell.
[0011] In certain embodiments where the mitochondrial unfolded protein response is activated by activating SIRT7 in the stem cell, SIRT7 is activated by increasing the transcription of the sirt7 gene in the stem cell. In some embodiments SIRT7 is activated by increasing the translation of SIRT7 protein in the stem cell. In some embodiments SIRT7 is activated by delivering an exogenous copy of the sirt7 gene to the stem cell wherein the exogenous sirt7 gene is expressed in the stem cell. In some embodiments the exogenous copy of sirt7 gene is delivered to the stem cell with a viral vector. In some embodiments SIRT7 is activated by a small molecule. In some embodiments SIRT7 is activated by increasing intracellular NAD levels. In some embodiments intracellular NAD levels are increased by delivering small molecules that activate NAD synthesis enzymes to the stem cell. In some embodiments intracellular NAD levels are increased by increasing the level of a NAD precursor in the stem cell. In some embodiments the NAD precursor is selected from the group consisting of nicotinamide mono nucleotide (NMN) and nicotinamide riboside (NR). In some embodiments intracellular NAD levels are increased by increasing the level of a NAD biosynthesis enzyme in the stem cell.
[0033] In some embodiments, the mitochondrial unfolded protein response is activated by activating SIRT7 in the stem cell. SIRT7 may be activated in the stem cell by any methods known in the art. For example, in some embodiments, SIRT7 is activated by increasing the transcription of the sirt7 gene in the stem cell. In other embodiments, SIRT7 is activated by increasing the translation of SIRT7 protein in the stem cell. Methods of increasing the transcription of the sirt7 gene or of increasing the translation of SIRT7 protein in the stem cell include, without limitation, increasing the gene copy number of sirt7 in the stem cell and expressing sirt7 with a promoter that gives higher levels of expression of sirt7 than that of its native promoter. In some embodiments, SIRT7 is activated by delivering an exogenous copy of the sirt7 gene to the stem cell such that the exogenous sirt7 gene is expressed in the stem cell. In 


While the disclosures from the specification recite the genus of small molecules, the specification fails to describe any species of such small molecules that activate UTR-mt.  Therefore, the specification fails to provide adequate written description of a representative number of species to describe the complete structure of the genus of small molecules that activate UTR-mt.

In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, "a small molecule that activates UTR-mt", has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, "a small molecule that activates UTR-mt", at the time the application was filed.

Examiner’s Comment



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 35-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing lifespan in C. elegans comprising delivering to C elegans a AZD2281, NR, or an activator of NAD+/sirtuin activity to C. elegans, wherein said delivering activates mt-upr and increases lifespan in the C. elegans, does not reasonably provide enablement for a method a method of preventing and/or reversing any tissue degeneration or injury by delivering any small molecule that activates mt-upr in any stem cells in any animal.  The specification does not enable any person skilled in the art to which it pertains, or make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  The claimed invention is directed to a in vivo method of preventing and/or reversing tissue degeneration or injury comprising delivering a small molecule that activates the mitochondrial unfolded protein response (mt-upr) in a stem cell in an animal and wherein degeneration or injury of a tissue in the animal is prevented or reversed.
Breadth of the Claims:  In the claims’ broadest embodiments, they are drawn to delivering any small molecule that activates mt-upr in any stem cell type with the result of preventing any type of tissue degeneration or any tissue injury in any animal.  The breadth of the claimed invention also encompasses delivering any small molecule that activates mt-upr in any stem cell type with the result of treating or reversing any type of tissue degeneration (i.e. tissue and/or cellular degeneration), any tissue injury (i.e. 
Specification Guidance:  The specification states the following (citations from Pre-Grant Publication): 
[0008] Accordingly, there is a need for methods to prevent or reverse aging of stem cells. The present disclosure provides methods of reversing aging of stem cells, methods of preventing aging of stem cells, methods of promoting stem cell maintenance, and methods of preventing and/or reversing tissue degeneration or injury, where the methods include a step of activating the mitochondrial unfolded protein response. The teachings herein demonstrate the surprising result that the mitochondrial 
[0009] Accordingly, certain aspects of the present disclosure relate to a method of reversing aging of stem cells including a step of activating the mitochondrial unfolded protein response in a stem cell, where aging of the stem cell is reversed. Other aspects of the present disclosure relate to a method of preventing aging of stem cells including a step of activating the mitochondrial unfolded protein response in a stem cell, where aging of the stem cell is prevented. Other aspects of the present disclosure relate to a method of promoting stem cell maintenance including a step of activating the mitochondrial unfolded protein response in a stem cell, where the stem cell continues to self-renew. Other aspects of the present disclosure relate to a method of preventing and/or reversing tissue degeneration or injury including a step of activating the mitochondrial unfolded protein response in a stem cell, where the stem cell is in an animal and where degeneration or injury of a tissue in the animal is prevented and/or reversed.
[0011] In certain embodiments where the mitochondrial unfolded protein response is activated by activating SIRT7 in the stem cell, SIRT7 is activated by increasing the transcription of the sirt7 gene in the stem cell. In some embodiments SIRT7 is activated by increasing the translation of SIRT7 protein in the stem cell. In some embodiments SIRT7 is activated by delivering an exogenous copy of the sirt7 gene to the stem cell wherein the exogenous sirt7 gene is expressed in the stem cell. In some embodiments the exogenous copy of sirt7 gene is delivered to the stem cell with a viral vector. In some embodiments SIRT7 is activated by a small molecule. In some 
[0044] Deterioration or aging of adult stem cells accounts for much of aging-associated compromised tissue maintenance. Certain conditions that occur with aging reflect compromised tissue maintenance. These conditions include, for example, anemia, sarcopenia, and osteoporosis. In addition, aging of adult stem cells contributes to a diminished capacity to repair tissues after injury. This diminished capacity to repair is exemplified in poor wound healing of skin, reduced angiogenesis in damaged organs, reduced remyelination in the central nervous system in response to demyelinating conditions, and fibrous scarring instead of the formation of new muscle fibers following a necrotic injury (Cell Cycle 4:3, 407-410; 2005). Accordingly, in one aspect of the present disclosure, a method of preventing and/or reversing tissue degeneration or injury where the method includes the step of activating the mitochondrial unfolded protein response in a stem cell, where the stem cell is in an animal, and where degeneration or injury of a tissue in the animal is prevented and/or reversed is provided. The degenerated or injured tissue may be, without limitation, brain, spinal cord, peripheral blood, blood 
Working Examples:  None of the working examples describe delivering of a small molecule that activates mt-upr in stem cells in an animal as claimed.  The most applicable working example is Example 3.  The specification states (citations from PreGrant Publication):
 Example 3: SIRT7 is Critical for HSC Maintenance and can Reverse Aging of HSCs HSCs Require SIRT7 to Limit PFS.sup.mt, Mitochondrial Mass, and Proliferation [0082] What is the physiological relevance of the SIRT7-mediated UPR.sup.mt? In C. elegans, the UPR.sup.mt is activated during a developmental stage when a burst of mitochondrial biogenesis takes place and is attenuated when mitochondrial biogenesis subsides (17). Thus, the SIRT7-mediated UPR.sup.mt may be important for cells that experience bursts of mitochondrial biogenesis and convert between growth states with markedly different bioenergetic demands and proliferative potentials, such as stem cells. Quiescent adult stem cells have low mitochondrial content, but mitochondrial biogenesis increases during proliferation and differentiation (4). [0083] Because SIRT7 is highly expressed in the hematopoietic system, focus was given to HSCs isolated from SIRT7.sup.+/+ and SIRT7.sup.-/- mice (FIG. 9). SIRT7.sup.-/- HSCs had increased expression of UPR.sup.mt genes, indicative of increased PFS.sup.mt (FIG. 10A). Mitotracker Green (MTG) staining, mitochondrial DNA quantification, and electron microscopy revealed increased mitochondrial numbers in SIRT7.sup.-/- HSCs (FIGS. 10, B and C, and FIG. 11). In vivo BrdU incorporation 
[0089] Reintroduction of SIRT7 in aged HSCs reduces PFS.sup.mt and improves their regenerative capacity. Thus, PFS.sup.mt-induced HSC aging is reversible. It appears that HSC aging is not due to passive chronic accumulation of cellular damage over the lifetime, but the regulated repression of cellular protective programs. The dysregulated UPR.sup.mt cellular protective program may be targeted to reverse HSC aging and rejuvenate tissue homeostasis.
Thus, while the specification contemplates the delivery of small molecule activators of mt-upr to stem cells in an animal to prevent and/or reserve tissue degeneration in an animal, it fails to provide specific guidance to any small molecule 
State of the Art: The post-filing art of Gumeni and Trougajkos (Oxidative Medicine and Cellular Longevity Volume 2016, Article ID 4587691, pages 1-24; http://dx.doi.org/10.1155/2016/4587691, 2016) reports, “A growing number of studies underlie the involvement of UPRmt in longevity. Specifically, reduction of the C. elegans NAD+ levels decreased lifespan, while rescue experiments involving the protein deacetylase sir-2.1 (NAD-dependent enzyme) and activation of UPRmt prevented the associated metabolic decline and extended lifespan [153]; in these experiments notably, however, UPRmt activation does not always induce lifespan extension [156].  Finally, as the components of the UPRmt response are important for cell survival, many tumors and cancer cell lines display an accumulation of unfolded proteins and activated UPRmt response [157, 158]. Nevertheless, the exact mechanism of the UPRmt response in longevity and disease and what factors determine its activation in each case still remain to be elucidated.”  See p. 6,  col 2, section 3.3, last paragraph to p. 7, col 1, paragraph 1 end of paragraph).  
Thus, Gumeni and Trougajkos elucidate that UPRmt activation in cells of animals does not allows predictably lead to one specific phenotype, such as lifespan extension or, as of the instant claims, prevention and reversal of tissue degeneration or injury.  Further, Gumeni and Trougajkos demonstrate that activation of UPRmt has a pleotropic effect under different circumstances and that the underlying mechanisms leading to divergent phenotypes, such as extended lifespan and cancer, are not understood.  As such, Gumeni and Trougajkos demonstrate that activating of mt-upr does not predictably result in the same phenotype/biological effect, demonstrating unpredictability of activating mt-upr in an animal as claimed. 
The post-filing art of Gomez and Germain (Molecular and Cellular Neuroscience 98:12-18, 2019) report, “The interest in the study of the UPRmt in cancer and the involvement of the ERα in the UPRmt and the finding of sex differences in its activation highlight the fact that much remains to be understood in this pathway and that its activation may be tissue and sex specific. Future investigations will be required to shed light on these possibilities.” See p. 18, section 7, whole paragraph.
Thus similar to Gumeni and Trougajkos, Gomez and Germain demonstrate that at the time of filing and even further through post-filing, the role of upr-mt activation in particular diseases and types of degeneration are not understood and that further investigation/experimentation to understand any therapeutic potential, if any, is needed.  Thus, Gomez and Germain also sway the preponderance of the evidence towards unpredictability of the claimed method.
The post-filing art of Shen et al. (Stem Cells and Development 29(10):627-637, 2020) report, “Stem cell senescence limits the application of stem cell strategies in tissue regeneration and cell therapy [119]. For example, stem cells have always been the most promising seed cells in the domain of regenerative medicine, such as in the applications for repairing spinal cord injury and regeneration [120,121]. Identifying and 
Thus Shen et al. highlights what is known about mt-upr activation in stem cells.  More particularly HSCs is associated with increased cell longevity and in C. elegans increased life-span.  Shen et al also highlight that the activation of mt-upr in stem cells is also associated with neurodegenerative diseases and cancer.  Shen et al therefore suggest, as have other, that activation of mt-upr is potentially an important target for therapeutics.  Shen et al. also highlights what is not known, which is the causal relationship between activation of stem cells and how it leads in one state to protection and longevity and in another tissue degeneration and injury, such as in neurodegenerative diseases and cancer.  Thus, Shen et al and the other cited art demonstrate that activating mt-upr in stem cells in an animal as claimed will not 
In regards to the prevention of tissue degeneration or injury, these limitations encompass therapeutic treatment an animal, wherein the animal does not exhibit a tissue degeneration or injury to prevent the onset of such tissue degeneration or injury. The specification is not enabling for identifying a compound that prevents a condition because prevention or prophylaxis requires that the disease state be stopped before it has begun. The specification does not teach how to assess whether a subject will definitively acquire a condition with tissue degeneration or injury prior to the subject exhibiting symptoms. Once a subject exhibits a symptoms, the methods encompassed by the claims would meet the qualifications for treatment, but not prevention. There are no teachings or guidance in the specification with regard to which subjects would be at risk for developing a tissue degeneration or injury such that the degeneration or injury can be inhibited prior to its onset or at what stage the claimed methods would be carried out to prevent onset of the tissue degeneration or injury.  As such, the specification does not enable such prevention limitations.
Undue Experimentation:  As discussed above, the state of the art teaches that activation of mt-upr in stems cells in an animal does not predictably prevent or reserve tissue degeneration or injury and is just as likely to impart such tissue degeneration or injury.  As such, therapeutic potential of activating mt-upr in stem cell in an animal is not 
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 26, 35-39, 41, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouchiroud (Mouchirourd et al. Cell 154:430-441, 430-441, 2013).
This rejection is intended to demonstrate the great breadth of the claims.  “Preventing and/or reversing tissue degeneration or injury” encompass natural processes of aging because tissue and cellular degeneration and injury are part of the aging process.
Regarding claim 26, Mouchiroud states we hence set out to investigate the causal link between NAD+ and aging, whether increasing NAD+ levels and sirtuin activity are sufficient to prevent aging (i.e. a method of preventing or reversing tissue degeneration or injury) and if so, which downstream aging pathways are involved.  We primarily used the nematode C. elegans (i.e. an animal) as it allows detailed genetic interventions coupled to full lifespan analysis (p. 438, col 2, last paragraph, lines 1-6).  Two independent strategies were used to boost NAD+ levels, i.e., mutation/RNAi (pme-1) or inhibition (AZD2281 or ABT-888) of the NAD+ -consuming PARP enzymes and supplementation of NAD+ precursors (NR or NAM). The fact that both these approaches to raise NAD+ levels promote a similar phenotype strengthens the hypothesis that NAD+ is a critical metabolite influencing mitochondrial fitness and lifespan in a sir2.1-dependent way (paragraph bridging p. 438 and 439).  Treatments with PARP inhibitors—AZD2281 and ABT-888—or NAD+ precursors—nicotinamide riboside (NR) and nicotinamide (NAM)—were added at the indicated concentration just delivering a small molecule that activates mt-upr in a stem cell , wherein the stem is in an animal.)  Here, we showed that AZD2281 and NR, but also Sirt1 overexpression, likewise induced a robust UPRmt and ROS defense in mammals, underscoring the essential and conserved nature of this dual stress response.  Our results expose an evolutionarily conserved pathway by which NAD+ /sirtuin activity leads to UPRmt, a SIRT1 signaling pathway, that in parallel to the established daf-16/sod-3 antioxidant defense (Berdichevsky et al., 2006), improves metabolic health and extends lifespan (i.e. preventing and/or reversing aging/death). We expect that other sirtuin activating compounds may also induce UPRmt. Indeed, data from our lab indicates that resveratrol requires UPRmt activation to extend lifespan (Houtkooper et al., 2013). Altogether, the data in the worm assembled in this study validate a link between NAD+ , sirtuins, UPRmt, antioxidants, and lifespan control. Furthermore, our results in mammalian cell-based systems suggest that the mechanisms underlying NAD+ / SIRT1/UPRmt/SOD signaling pathway are conserved and may open up the opportunity for preventive and/or therapeutic use of this pathway in the context of aging and aging-related disorders (p. 439, col 2, line 9 to the end of last paragraph). (i.e. preventing and/or reversing tissue degeneration or injury.)  Thus, Mouchiroud expressly discloses all of the limitations of claim 26.
Regarding claims 35-39, as discussed above, Mouchiroud expressly discloses AZD2281 and NR, small molecules that increase intracellular NAD level, activates synthesis enzymes, increases levels of a DNA precursor selected from NMN or NR, and 
Regarding claim 41, Mouchiroud does not expressly disclose that the animal is human.  However, Mouchiroud discloses altogether, the data in the worm assembled in this study validate a link between NAD+ , sirtuins, UPRmt, antioxidants, and lifespan control. Furthermore, our results in mammalian cell-based systems suggest that the mechanisms underlying NAD+ / SIRT1/UPRmt/SOD signaling pathway are conserved and may open up the opportunity for preventive and/or therapeutic use of this pathway in the context of aging and aging-related disorders (p. 439, col 2, line 9 to the end of last paragraph).  As such, it would have been obvious to an artisan of ordinary skill that Mouchiroud intends to extend their findings and methods to subjects where age and age related disorders of concern, which is in humans.
Regarding claim 46, Mouchiroud discloses the C elegans were exposed to the small molecules for the entirety of their live.  As such, the stem cell present in the C elegans in the declining phase of life would be aging stem cells.  As such, the small molecules that were delivered systemically, where delivered to aged stem cells.


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632